Citation Nr: 0518711	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  04-12 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for lymphocytic 
lymphoma, to include as due to non-ionizing radiation 
exposure.

2.  Entitlement to service connection for lymphocytic 
leukemia, to include as due to non-ionizing radiation 
exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1956, with more than four months of other service.  
This case comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO).


FINDINGS OF FACT

1.  There is no objective evidence that the veteran was 
exposed to ionizing radiation during service.

2.  The objective evidence indicates that the veteran was 
exposed to nonionizing radiation during service.

3.  The medical evidence of record reveals that the veteran 
was diagnosed with lymphocytic lymphoma in May 1998.

4.  Lymphocytic lymphoma was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.

5.  There is no competent medical evidence linking the 
veteran's current lymphocytic lymphoma to his military 
service.

6.  The medical evidence of record reveals that the veteran 
was diagnosed with lymphocytic leukemia in October 1998.

7.  Lymphocytic leukemia was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.

8.  There is no competent medical evidence linking the 
veteran's current lymphocytic leukemia to his military 
service.  

CONCLUSIONS OF LAW

1.  Lymphocytic lymphoma, was not incurred in service, 
aggravated by service, or manifested to a degree of 10 
percent within one year from service, and may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2004).

2.  Lymphocytic leukemia, was not incurred in service, 
aggravated by service, or manifested to a degree of 10 
percent within one year from service, and may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in December 2002 that VA would obtain all 
service personnel and service medical records, VA medical 
records, and any other employment or medical records about 
which the veteran notified them.  The veteran was also 
notified in a May 2004 letter what further medical evidence 
was needed in order to substantiate his claims.  The veteran 
was advised that it was his responsibility to either send 
employment and medical treatment records from his employer 
and private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records on his behalf.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records were requested March 1967, 
with a subsequent response in March 1967 indicating that no 
records were found.  They were again requested in September 
2002, with a subsequent response in November 2002 that the 
records could not be identified based on the furnished 
information.  In February 2003, the records were again 
requested, this time to include "sick/ morning" reports.  A 
March 2003 response indicated that no service medical records 
were found, but also included two morning reports dated 
December 13, 1954, and December 15, 1954.  The veteran has 
had no treatment at a VA medical facility about which he has 
informed the RO.  However, his private treatment records have 
been associated with the claims file.  The veteran was asked 
to advise VA if there was any other information or evidence 
he considered relevant to his claim so that VA could help him 
by getting that evidence.  He was also advised what evidence 
VA had requested, and notified in a statement of the case and 
a supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Thus, VA's duty to assist has been 
fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including leukemia, prostate cancer, diabetes 
mellitus, lymphoma, hypertension and diseases of the nervous 
system such as peripheral neuropathy, may be presumed to have 
been incurred during service if they first become manifest to 
a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

The veteran contends that his lymphocytic lymphoma and 
lymphocytic leukemia stem from his exposure to non-ionizing 
radiation in service.  He claims that he was exposed to non-
ionizing radiation from radio frequency emissions during 
service.  In written statements dated in January 2002, April 
2002, January 2003, and January 2005, the veteran claimed 
that he was stationed at Eilson Air Force Base in Alaska for 
25 months, and that he was exposed to radiation, which caused 
his lymphocytic lymphoma and lymphocytic leukemia.  The 
veteran stated that he was responsible for repair and 
maintenance of heavy transmitters and that these transmitters 
were always on-line, except for when they were being 
repaired.  The veteran stated that all of the feed lines to 
the antennae field were exposed in the building, and that he 
was not provided with protective clothing or any other safety 
equipment.  The veteran also stated that the fluorescent 
lights in the building would not turn off due to the level of 
radiation, nor were the heaters in the building ever turned 
on, due to the radiation heat emitting from the transmitters.

The veteran's DD 214 confirms that the veteran served as a 
communications equipment repairman, with more than two years 
of foreign and/or sea service.  The Court of Appeals for 
Veteran's Claims has taken judicial notice that radio 
equipment emits microwave-type non-ionizing radiation.  
Rucker v. Brown, 10 Vet. App. 67, 69, 71-2 (1997) (citing The 
Microwave Problem, Scientific American, September 1986; 
Effects upon Health of Occupational Exposure to Microwave 
Radiation (RADAR), American Journal of Epidemiology, Vol. 
112, 1980; and Biological Effects of Radiofrequency 
Radiation, United States Environmental Protection Agency, 
September 1984).

As discussed above, the veteran's complete service medical 
records are not available.  However, the veteran's service 
separation examination report, dated in September 1956, is 
associated with the claims file.  This examination report 
indicates no complaints of, or treatment for, lymphocytic 
lymphoma and lymphocytic leukemia.  Further, a clinical 
evaluation of the veteran's health was evaluated as 
"normal," to include the head, face, neck and scalp, the 
sinuses, the mouth and throat, the endocrine system, and the 
skin and lymphatics, by the examining physician.  It was also 
noted that the veteran reported usual childhood illness and a 
removal of a cyst from his nose in 1951, all with no 
complications and no residuals.  The veteran denied all other 
medical history.

The medical evidence of record indicates that the veteran was 
diagnosed with non-Hodgkin's lymphoma, consistent with small 
lymphocytic lymphoma in May 1998.  According to a January 
2003 letter from the veteran's private physician, the veteran 
was diagnosed with chronic lymphocytic leukemia in October 
1998.  A February 2002 letter from the veteran's private 
physician stated, "At best, the link [or cause] could be 
explored between his potential occupational exposure to 
irradiation and his current neoplasm."  Further, the January 
2003 letter reveals a treatment summary for the veteran.  The 
letter also indicates, "There is growing evidence that has 
clearly linked lymphoma/leukemia, such as [the veteran's] 
with exposure to radiation.  Per [the veteran's] account of 
his military history, he was exposed to radiation while 
stationed in Alaska during his service in the Air Force."  
Additionally, the private physician submitted another letter 
in April 2004, drawing attention to his previous letters and 
indicating that the veteran would be submitting research 
citations to the RO.  The physician stated, "I would 
appreciate if this information could be reviewed in 
relationship between exposure to nonionizing radiation and 
the development of leukemia/lymphoma."

In April 2004, the veteran submitted three articles.  The 
veteran asserted that these articles establish a link from 
his current diagnoses to his active service.  The Board 
disagrees, as these articles appear to be of a general 
nature, and, therefore, completely unrelated to the facts of 
the case at hand.  Additionally, the articles specifically 
state, "Currently there is no known link between exposure to 
RF [radio frequency] radiation and an increased risk of 
cancer."  As such, the articles do not provide any link 
between the veteran's current lymphoma and leukemia and his 
active service.  Utendahl v. Derwinski, 1 Vet. App. 530, 531 
(1991) (medical treatise submitted by an appellant that only 
raises the possibility that there may be some relationship 
between one disorder and another does not show a direct 
causal relationship between the two disorders). 

The veteran's private physician submitted a letter in June 
2004, again indicating the veteran's current diagnoses, and 
which stated:

The linkage between lymphoplasmatic 
malignancies and exposure to non-ionizing 
radiation is a known, established medical 
entity.  In addition to extensive medical 
literature worldwide on this particular 
matter, I believe that the previous and recent 
scientific investigations, some of which have 
been sponsored and granted by the Department 
of Defense, have clearly demonstrated the 
presence of an etiologic connection between 
these two entities.  Commonly-used medical 
textbooks generally, and oncologic textbooks 
specifically, have cited those literature.  
The most recent issue of "Cancer Medicine" 
by James F. Holland would be an example.  I 
trust that these lines of information are of 
assistance to you.

An informal hearing report from April 2004 shows that the 
Decision Review Officer indicated he "would concede exposure 
to radio frequency radiation in service."  At this informal 
hearing, the veteran requested a VA examination.  Due to the 
veteran's medical treatment schedule, it was decided that an 
examination would be scheduled around his treatment, if 
possible, but that if it were not possible, then the claims 
file would be forwarded for a nexus opinion without a 
physical examination.  A report of contact from June 21, 2004 
states, "I spoke with the veteran.  He will report for VA 
examination at St. Louis VAMC."  The veteran was scheduled 
to report for a VA examination at that facility in July 2004, 
but failed to report for the examination.  Although the 
veteran contends that he was not notified of this 
examination, the notice of the examination was sent to the 
veteran's correct address and the telephone number of the 
veteran provided to the VAMC was correct.  See Baldwin v. 
West, 13 Vet. App. 1 (1999); Mindenhall v. Brown, 7 Vet. App. 
271 (1994) (the presumption of regularity supports the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties).  Consequently, an 
"opinion only" request was made of the St. Louis VAMC in 
August 2004.

A September 2004 VA opinion states, "The veteran's [claims 
file] was completely and thoroughly reviewed.  Additional 
reference literatures were consulted."  The physician went 
on to say, "It is my medical opinion that the veteran's 
lymphocytic lymphoma and lymphocytic leukemia are not likely 
related to a non-ionizing radiation that the veteran was 
exposed to while in service in Alaska."  The physician 
indicated that the opinion was based on the fact there is no 
clear documentation as to the exact exposure levels, and on 
the inconclusive literature regarding a possible relationship 
between the veteran's types of cancers and non-ionizing 
radiation.  The physician then listed the literature he 
consulted prior to forming the opinion.  He concluded with a 
list of his qualifications as a board certified occupational 
and environmental physician with a background in the subject, 
and as having reviewed current relevant literature.

Service connection for a disability based upon exposure to 
radiation can be awarded on three different legal bases.  The 
first basis is a presumptive basis for diseases specific to 
radiation exposed veterans under 38 C.F.R. § 3.309(d).  The 
second basis is based on exposure to ionizing radiation with 
the subsequent development of a radiogenic disease under 38 
C.F.R. § 3.311.  Finally, the veteran is entitled to service 
connection if he can establish that a disability warrants 
service connection as defined by the general laws and 
regulations governing VA compensation entitlement that is on 
a direct or presumptive basis.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

VA regulations specify 21 types of cancer that warrant 
presumptive service connection if they become manifest in a 
"radiation-exposed veteran" within specified periods of 
time.  38 C.F.R. §§ 3.309(d)(2).  The evidence of record 
reveals that the veteran was diagnosed as having lymphocytic 
lymphoma and lymphocytic leukemia; however, lymphocytic 
leukemia is not a cancer that warrants presumptive service 
connection on the basis of being a disease specific to a 
radiation-exposed veteran.  Id.  Moreover, a "radiation-
exposed veteran" is defined as a veteran who was involved in 
a "radiation-risk activity" during military service.  Such 
radiation-risk activities include:  participation at 
atmospheric nuclear tests; being present at Hiroshima or 
Nagasaki during specific periods of time; and service at 
specific nuclear weapons production facilities.  38 C.F.R. §§ 
3.309(d)(3).  In the present case, the evidence of record 
does not reveal that the veteran meets any of the criteria to 
be considered a "radiation-exposed veteran" for purposes of 
service connection for his lymphocytic lymphoma.  As such, 
the preponderance of the evidence is against a grant of 
service connection for both lymphocytic lymphoma and 
lymphocytic leukemia on this basis.  38 C.F.R. § 3.309(d).

Service connection can also be pursued under 38 C.F.R. § 
3.311 on the basis of exposure to ionizing radiation and the 
subsequent development of a radiogenic disease.  38 C.F.R. § 
3.311.  Essentially, any form of cancer is considered a 
radiogenic disease within the meaning of the applicable 
regulations.  38 C.F.R. § 3.311(b)(2)(xxiv).  Therefore, the 
veteran's lymphocytic lymphoma and lymphocytic leukemia are 
radiogenic diseases as contemplated by the regulations.  When 
there is evidence that a veteran suffers from a radiogenic 
disease, 38 C.F.R. § 3.311 sets out specific requirements for 
the development of evidence.  The regulations require that 
the RO obtain radiation dose data from the Department of 
Defense and refer the claim to the VA Under Secretary for 
Benefits.  38 C.F.R. § 3.311(a)(2), (b).  In the present 
case, the veteran was exposed to radio frequency radiation in 
active service.  However, radio frequency waves are non-
ionizing radiation.  See Rucker, 10 Vet. App. at 69, 71-2.  
There is no evidence that the veteran was in any way exposed 
to ionizing radiation during service or that any such 
exposure caused his lymphocytic lymphoma and lymphocytic 
leukemia.  Therefore, service connection cannot be granted 
for either condition based on radiation exposure.  38 C.F.R. 
§ 3.311.


Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee, 34 F.3d 1039.  Again, 
service connection is established for disability resulting 
from personal injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Malignant tumors (cancer) may be presumed to have been 
incurred in service, if the evidence shows that such disease 
became manifest to a degree of 10 percent or more within one 
year from separation from active service, even though there 
is no evidence of such disease during the period of service.  
38 C.F.R. §§ 3.307(a), 3.309(a).

The disabilities for which the veteran is seeking service 
connection have been assigned one-year presumptive periods in 
VA regulations.  The evidence of record reveals that the 
veteran is diagnosed with lymphocytic lymphoma and 
lymphocytic leukemia.  There is no evidence that shows that 
the veteran was diagnosed with this cancer during service or 
during the first year after service.  The evidence of record 
reveals that the veteran was diagnosed with lymphocytic 
lymphoma and lymphocytic leukemia in 1998, which is more than 
four decades after he separated from service, and well beyond 
the one-year period during which presumptive service 
connection would be warranted.  38 C.F.R. § 3.309(a).  

There is no evidence of record that in any way links the 
veteran's cancer to his military service or to any incident 
therein.  Although the veteran's private physician offered 
several letters to indicate that the veteran's current types 
of cancers could be related to radiation exposure, these 
opinions only theorized generally about such a possible link.  
See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  
Moreover, while the veteran contends that he believes his 
disorders are related to service, he is not competent to give 
an opinion requiring medical knowledge as involved in making 
diagnoses or explaining the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Under these 
circumstances, service connection for these disorders is not 
warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the claim for service connection, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for lymphocytic lymphoma, to include as 
due to non-ionizing radiation exposure, is denied.

Service connection for lymphocytic leukemia, to include as 
due to non-ionizing radiation exposure, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


